FILED
                             NOT FOR PUBLICATION                                 MAR 03 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ADAKU E. ERONINI,                                 No. 08-55929

               Plaintiff - Appellant,              D.C. No. 5:08-cv-00177-VAP-JCR

   v.
                                                   MEMORANDUM *
 JP MORGAN CHASE BANK NA; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Central District of California
                     Virginia A. Phillips, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Adaku E. Eronini appeals pro se from the district court’s order dismissing

for failure to state a claim her action alleging violations of the Real Estate



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
Settlement and Procedures Act (“RESPA”), 12 U.S.C. § 2601, et seq., and

California state law. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Miller v. Yokohama Tire Corp., 358 F.3d 616, 619 (9th Cir. 2004). We

affirm.

       The district court properly dismissed the action because Eronini suffered no

damages as a result of the alleged RESPA violation. See 12 U.S.C.

§ 2605(f)(1)(A) (allowing recovery of “actual damages”). We do not consider

arguments that Eronini presented for the first time on appeal. See Turnacliff v.

Westly, 546 F.3d 1113, 1120 (9th Cir. 2008).

       Eronini’s remaining contentions are unpersuasive.

       AFFIRMED.




JK/Research                               2                                   08-55929